DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species of the dye element identified in claims 1, 2, 3, 5 and 11, in the reply filed on 12/2/2020 is acknowledged. 
Claims 1-5 and 7-11 are being examined on the merits in the present action.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 is missing the period “.” at the end of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites the instantly claimed package having a transmissibility equal to or greater than 10% at the light wavelengths greater than 480 nm.  It is noted that the and then above about 450 nm, light is fully visible….” However, the instant specification does not contain any description as to if there is any technical effect specifically to the wavelength point of 480 nm, and what aspect (i.e., material and/or structural) of the claimed package results in the package having a transmissibility equal to or greater than 10% at the light wavelengths greater than 480 nm.  In this regard, as generally understood, the visible light spectrum is the section of the electromagnetic radiation spectrum that is visible to the human eye, and it ranges in wavelength from approximately 400 nanometers to 700 nm. It is not clear what specific effect of the specific wavelength point of 480 nm. 
The claimed subject matter of claim 1 that the instantly claimed package “having a transmissibility equal to or greater than 10% at the light wavelengths greater than 480 nm” was not described in the specification in such a way as to enable one skilled in the art to which it pertains to make the invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Healy et al. (US 6,066,374; “Healy”). 
Regarding claim 1, Healy teaches a package, said package having an ability to block ultraviolet and high energy visible wavelengths, said package having a transmissibility of no more than 10% of light having a wavelength of 290 nm to 450 nm (col. 2, lines 63-67), which ranges overlap with the instantly claimed ranges of transmissibility and wavelength, respectively, i.e., less than 20% at wavelengths between 250 nm and 475 nm.  
Healy does not specifically teach its package having a transmissibility equal to or greater than 10% at the light wavelengths greater than 480 nm. 
However, it is noted that Healy teaches its package complies with the requirements of the USP while permitting visual inspection of the content in the package (col. 3, lines 58-60). Healy teaches the amount of color agent and the UV absorber, and the thickness of the package structure are correlated and affect the package’s transmissibility (col. 3, lines 25-55). 
It would have been obvious to a person of ordinary skill in the art to adjust the amount of color agent and the UV absorber, and the thickness of the package structure through routine experimentation in order to achieve the desired transmissibility of the package produced, which would have arrived at a workable transmissibility at the light wavelengths greater than 480 nm that falls within the broad range as instantly claimed. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP 2144.05. 
It should be noted that the recitation “for contact lenses” of claim 1 is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 
Regarding claim 2, Healy teaches its package comprised of polypropylene (col. 3, lines 15-20, the suitable material includes polypropylene), and a dye blended with said polypropylene (col. 3, lines 24-30, i.e., suitable coloring agent). The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
It should be noted that the recitation “for contact lenses” of claim 2 is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. It is the examiner’s position that the structure of the package of Healy is capable of performing the intended use. 
Regarding claim 3, Healy teaches its package comprised of polypropylene (col. 3, lines 15-20, the suitable material includes polypropylene), and a mixture of a dye (col. 3, lines 24-45, i.e., suitable coloring agents blend), and an ultraviolet blocker (col. 3, line 45-50) blended with said polypropylene. The selection of a known material based on its  
It should be noted that the recitation “for contact lenses” of claim 3 is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. It is the examiner’s position that the structure of the package of Healy is capable of performing the intended use. 
Regarding claim 5, Healy teaches the inclusion of varies suitable dye as desired (col. 3, lines 24-30, col. 4, lines 25-58) to impart desired color to the package wall structure while permitting transmission through the wall structure of adequate visible light to allow external visual inspection of the content within the package, and permitting transmission through the wall structure of no more than 10% of light having a wavelength of between about 400 nm to 450 nm (col. 4, lines 25-30). It would have been obvious to one of ordinary skill in the art to modify the package of Healy, to include suitable dye as desired, such as 1,4-Cyclohexanedicarboxylic acid, polymer with 1,4-cyclohexanedirnethanol,2-(3-hydroxypropyl)-6-[(3-hydroxylpropyl) aniino]-1Hbenz[de]isoquinoline-1,3-(2H)-dione and 1,3-pentanediamine, 2-hydroxy-3-phenoxypropyl ester, which would have predictably arrived at a satisfactory package that is the same as instantly claimed. The selection of a known material based on its 
Regarding claim 7, Healy teaches the inclusion of suitable ultraviolet blocker/absorber, including 2-(2-hydroxy-5-methylphenyl) benzotriazole (col. 3, lines 45-55, col.5, lines 60-65).  It would have been obvious to one of ordinary skill in the art to modify the package of Healy, to include suitable ultraviolet blocker/absorber as desired, such as Phenol, 2-(5-chloro-2H-benzotriazol-2-yl)-6-(1,1-dimethylethyl)-4-methyl, which would have predictably arrived at a satisfactory package that is the same as instantly claimed. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Claims 4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Healy as applied to claim 3 above, further in view of EP 2537868 to Knall et al. (“Knall”). 
The limitations of claim 3 are taught by Healy as discussed above. 
Regarding claims 4 and 8-10, Healy does not specifically teach the inclusion of nucleator in its polypropylene resin for its package. 
Knall teaches it is known in the field of polypropylene to include suitable nucleating agents to modify the optical properties (para [0002]). Knall teaches various types of nucleating agents suitable for polypropylene resin that provide good optical properties (para [0012]-[0021]). The nucleating agents taught by Knall encompass those recited in the claims 4 and 8-10. 
It would have been obvious to one of ordinary skill in the art to modify the package of Healy, to include suitable nucleating agents as taught by Knall to the 
Regarding independent claim 11, Healy teaches a package comprised of polypropylene (col. 3, lines 15-20, the suitable material includes polypropylene), and a dye (col. 3, lines 24-45, i.e., suitable coloring agents blend), and an ultraviolet blocker (col. 3, line 45-50) blended with said polypropylene. 
It should be noted that the recitation “for contact lenses” of claim 3 is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. It is the examiner’s position that the structure of the package of Healy is capable of performing the intended use. 
Healy teaches the inclusion of varies suitable dye as desired (col. 3, lines 24-30, col. 4, lines 25-58) to impart desired color to the package wall structure while permitting transmission through the wall structure of adequate visible light to allow external visual inspection of the content within the package, and permitting transmission through the wall structure of no more than 10% of light having a wavelength of between about 400 nm to 450 nm (col. 4, lines 25-30). It would have been obvious to one of ordinary skill in the art to modify the package of Healy, to include suitable dye as desired, such as 1,4-
Healy teaches the inclusion of suitable ultraviolet blocker/absorber, including 2-(2-hydroxy-5-methylphenyl) benzotriazole (col. 3, lines 45-55, col.5, lines 60-65).  It would have been obvious to one of ordinary skill in the art to modify the package of Healy, to include suitable ultraviolet blocker/absorber as desired, such as Phenol, 2-(5-chloro-2H-benzotriazol-2-yl)-6-(1,1-dimethylethyl)-4-methyl, which would have predictably arrived at a satisfactory package that is the same as instantly claimed. 
Healy does not specifically teach the inclusion of N-[3,5-Bis-(2,2-dimethyl-propionylamino)- phenyl]-2,2-dimethyl-propionamide (i.e., nucleator) in its polypropylene resin for its package. 
Knall teaches it is known in the field of polypropylene to include suitable nucleating agents to modify the optical properties (para [0002]). Knall teaches various types of nucleating agents suitable for polypropylene resin that provide good optical properties (para [0012]-[0021]). 
It would have been obvious to one of ordinary skill in the art to modify the package of Healy, to include suitable nucleating agents as taught by Knall to the polypropylene resin, such as, N-[3,5-Bis-(2,2-dimethyl-propionylamino)- phenyl]-2,2-dimethyl-propionamide, which would have predictably arrived at a satisfactory package that is the same as instantly claimed. The selection of a known material based on its 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAN LAN/Primary Examiner, Art Unit 1782